DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101


Previous Claim Rejections - 35 USC § 101 to Claim 20 is withdrawn in view of Applicant’s amendment filed on 02/03/2021

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-16, 18-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Carter et al. (U.S. Pub. No. 2015/0026728).

Regarding claim 1, Carter et al. discloses an electronic device comprising (see fig. 1; internet enabled device, 115):
a communication interface (see paragraphs 0121-0122 fig. 31 (communication, 3112));
a touch screen (see paragraphs 0121-0122 and fig. 31 (Input/Output, 3113); I/O devices 3113 can include devices such as a display (which may be a touch screen display)); and
a processor operatively connected with the touch screen (see fig. 31; processor 3110 coupled to Input/Output 3113),
wherein the processor is configured to control the electronic device to:
play a video on the touch screen (see paragraph 0041; user can experience interactive video viewing using internet enabled devices that have a touch sensitive screen);
search for at least one object related to at least one external electronic device, the at least one object being included in at least one frame among a plurality of frames of the video, during the playing of the video on the touch screen (see paragraph 0004 and fig. 1; an overlay link displays “Touch to obtain a coupon for Tasty, a fantastic new soda”);
obtain information of a found at least one object for connection with the at least one external electronic device (see paragraph 0004 and fig. 1; the user touches the display, and a coupon for a free can of Tasty is emailed to his email account, texted to his smartphone, or added to a digital wallet); 

receive a touch input for the information for connection with the at least one external electronic device (see paragraph 0004 and fig. 1; The overlay displays "Touch to obtain a coupon for Tasty, a fantastic new soda." The user touches the display, and a coupon for a free can of Tasty is emailed to his email account, texted to his smartphone, or added to a digital wallet) and
connect to the at least one external electronic device based on the information for connection with the at least one external electronic device through the communication interface in response to the touch input (see paragraph 0004 and fig. 1; The overlay displays "Touch to obtain a coupon for Tasty, a fantastic new soda." The user touches the display, and a coupon for a free can of Tasty is emailed to his email account, texted to his smartphone, or added to a digital wallet).

Regarding claims 12 and 20, Carter et al. discloses a method of displaying a video-related service, the method comprising:
playing a video on a touch screen of an electronic device (see paragraph 0041; user can experience interactive video viewing using internet enabled devices that have a touch sensitive screen);

obtaining information of a found at least one object for connection with the at least one external electronic device (see paragraph 0004 and fig. 1; the user touches the display, and a coupon for a free can of Tasty is emailed to his email account, texted to his smartphone, or added to a digital wallet);
displaying the information for connection with the at least one external electronic device overlappingly on the video, to correspond to the found at least one object (see paragraph 0004 and fig. 1; An advertiser has arranged for a product placement to appear in the video for a new soda called "Tasty." At a point in the video where the product placement occurs (i.e. where Tasty appears), another overlay appears); 
receiving a touch input for the information for connection with the at least one external electronic device (see paragraph 0004 and fig. 1; The overlay displays "Touch to obtain a coupon for Tasty, a fantastic new soda." The user touches the display, and a coupon for a free can of Tasty is emailed to his email account, texted to his smartphone, or added to a digital wallet); and
performing connection with the at least one external electronic device in response to the touch input (see paragraph 0004 and fig. 1; The overlay displays "Touch to obtain a coupon for Tasty, a fantastic new soda." The user touches the 


Regarding claim 2, Carter et al. discloses everything claimed as applied above (see claim 1).  Carter et al. discloses wherein the processor is configured to control the electronic device to include information of the found at least one object for connection with the at least one external electronic device on a first layer and display the first layer overlappingly on the video being played (see paragraphs 0004, 0042 and fig. 1; A 
trigger can cause additional content to be displayed based on various events or data related to the video, and the additional content can be overlaid over the display of the streaming video (as is shown with the "overlay display" of internet enabled device 115)).

Regarding claim 3, Carter et al. discloses everything claimed as applied above (see claim 1).  Carter et al. discloses wherein the information for connection with the at least one external electronic device comprises at least one of a webpage address, a phone number, an e-mail, or a logo (see paragraphs 0004, 0113, fig. 23; email).

Regarding claim 4, Carter et al. discloses everything claimed as applied above (see claim 2).  Carter et al. discloses wherein the processor is configured to control the electronic device to display a screen corresponding to connection with the at least one external electronic device in response to the touch input for the information 

Regarding claim 5, Carter et al. discloses everything claimed as applied above (see claim 1).  Carter et al. discloses wherein the processor is configured to control the electronic device to search for the at least one object in a selected frame at designated intervals in playing of the video (see paragraph 0047).

Regarding claim 7, Carter et al. discloses everything claimed as applied above (see claim 1).  Carter et al. discloses wherein the processor is configured to control the electronic device to search for the at least one object in a frame corresponding to selection among frames included in the video, in playing of the video (see paragraph 0047).

Regarding claim 8, Carter et al. discloses everything claimed as applied above (see claim 5).  Carter et al. discloses wherein the processor is configured to control the electronic device to extract a text corresponding to the information for connection with the at least one external electronic device, based on an image recognition algorithm (see paragraphs 0047-0048).

Regarding claim 9, Carter et al. discloses everything claimed as applied above (see claim 1).  Carter et al. discloses wherein the processor is configured to control the electronic device to display the information of the found at least one object for 

Regarding claim 10, Carter et al. discloses everything claimed as applied above (see claim 2).  Carter et al. discloses wherein the processor is configured to control the electronic device to include information for connection with a first external electronic device corresponding to a first object among the found at least one object in a position corresponding to the first object on the first layer, information for connection with a second external electronic device corresponding to a second object among the found at least one object in a position corresponding to the second object on a second layer, and display the first layer and the second layer overlappingly on the video being played (see paragraphs 0004, 0047-0048, 0098, and fig. 1).

Regarding claim 11, Carter et al. discloses everything claimed as applied above (see claim 10).  Carter et al. discloses wherein the processor is configured to control the electronic device to set connection with an external electronic device corresponding to an object selected by the touch input from among the at least one object (see paragraphs 0004, 0048).


Regarding claim 13, Carter et al. discloses everything claimed as applied above (see claim 12).  Carter et al. discloses wherein the displaying of the information overlappingly on the video comprises:

displaying the first layer overlappingly on the video (see paragraph 0004 and fig. 1).

Regarding claim 14, Carter et al. discloses everything claimed as applied above (see claim 12).  Carter et al. discloses wherein the information for connection with the at least one external electronic device comprises at least one of a webpage address, a phone number, an e-mail, or a logo (see paragraphs 0004, 0113, fig. 23; email).

Regarding claim 15, Carter et al. discloses everything claimed as applied above (see claim 13).  Carter et al. discloses wherein the performing of connection with the at least one external electronic device comprises displaying a screen corresponding to connection with the at least one external electronic device in response to the touch input for the information for connection with the at least one external electronic device (see paragraph 0004 and fig. 1).

Regarding claim 16, Carter et al. discloses everything claimed as applied above (see claim 12).  Carter et al. discloses wherein the searching for of the at least one object for connection with the at least one external electronic device comprises searching for at least one object in a selected frame at designated intervals in playing of the video (see paragraph 0047).

Regarding claim 18, Carter et al. discloses everything claimed as applied above (see claim 12).  Carter et al. discloses wherein the searching for of the at least one object for connection with the at least one external electronic device comprises searching for at least one object in a frame corresponding to user's selection among frames included in the video, in playing of the video (see paragraph 0047).

Regarding claim 19, Carter et al. discloses everything claimed as applied above (see claim 12).  Carter et al. discloses wherein the information for connection with the at least one external electronic device comprises a text extracted corresponding to the found at least one object, based on an image recognition algorithm (see paragraphs 0047-0048).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. in view of Davidson et al. (U.S. Pub. No. 2015/0046953).

Regarding claim 6 and 17, Carter et al. discloses everything claimed as applied above (see claims 2 and 13).  Carter et al. discloses displaying the first layer overlappingly on the video when the at least one object is found (see paragraph 0042).
However, Carter et al. et al. is silent as to removing the first layer when the at least one object is not found.
In an analogous art, Davidson et al. discloses removing the first layer when the at least one object is not found (see paragraph 0073, lines 1-7).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Carter et al. et al. to include removing the first layer when the at least one object is not found as taught by removing the first layer when the at least one object is not found for the advantage of reducing the false-negative rate and increase efficiency of object detection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        February 22, 2021.